The material facts in this cause are substantially the same as those presented in the case of West Texas Coaches, Inc., Appellant, v. Masota Madi et al., Appellees (Tex.Civ.App.) 15 S.W.2d 170, this day decided. That was a suit for damages by reason of the death of John Madi, alleged to have been proximately caused by the negligence of appellant. He lost his life while riding as a guest in the rear seat of a car driven and owned by Sam Madi.
In the instant case Louis Madi, appellee, sustained injuries at the same time while riding as a guest in the front seat of said car. In other respects the testimony and alleged negligence are substantially the same. The propositions of law arising upon the trial and presented here are the same. They have been considered at length in an opinion this day handed down in the cause to which reference is made. There is no necessity for their further discussion here, and for the reasons assigned in that opinion the judgment of the trial court in this cause will be affirmed.
It is so ordered.